     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 1 of 17




 1    WO                                                                                        JL

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     Travis L. Ware,                                 No. CV 19-02896-PHX-MTL (ESW)
10                           Plaintiff,
11     v.                                              ORDER
12
       City of Phoenix, et al.,
13
                             Defendants.
14
15           On May 7, 2019, Plaintiff Travis L. Ware, who was then confined in the Arizona
16    State Prison Complex-Douglas and is now confined in the Southeast Correctional Center
17    in Charleston, Missouri, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983
18    and an Application to Proceed In Forma Pauperis. In a May 8, 2019 Order, the Court
19    denied the deficient Application to Proceed and gave Plaintiff 30 days to pay the filing and
20    administrative fees for this action or file a complete Application to Proceed In Forma
21    Pauperis. Plaintiff subsequently filed two more deficient Applications to Proceed In Forma
22    Pauperis, which the Court denied with leave to re-file on June 6, 2019, and July 2, 2019,
23    respectively.
24           On July 15, 2019, Plaintiff filed his fourth Application to Proceed In Forma
25    Pauperis. In an October 8, 2019 Order, the Court granted the Application to Proceed and
26    dismissed the Complaint with leave to amend because Plaintiff had failed to state a claim.
27    The Court gave Plaintiff 30 days to file an amended complaint that cured the deficiencies
28    identified in the Order.
     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 2 of 17




 1              On October 28, 2019, Plaintiff filed a “Motion to Reconsider/Extension of Time.”
 2    On November 1, 2019, Plaintiff filed a “Motion of Discovery Exculpatory Evidence.” In
 3    a December 23, 2019 Order, the Court denied Plaintiff’s Motion for Discovery. The Court
 4    granted the “Motion to Reconsider/Extension of Time” in part and gave Plaintiff an
 5    additional 60 days to file an amended complaint in compliance with the October 8, 2019
 6    Order and denied the Motion in all other respects. The Court explicitly warned Plaintiff
 7    that if he failed to file an amended complaint within 60 days, this case would be dismissed
 8    without further notice to him.
 9              On March 11, 2020, having received no amended complaint or motion for extension
10    of time, the Clerk of Court dismissed this action with prejudice and entered Judgment. The
11    same day, the Court received Plaintiff’s First Amended Complaint, which he had signed
12    on March 2, 2020. In a March 16, 2020 Order, the Court deemed the First Amended
13    Complaint to have been timely filed, directed the Clerk of Court to vacate the March 11,
14    2020 Judgment and reopen this case, and dismissed the First Amended Complaint and this
15    action.
16              On April 13, 2020, Plaintiff filed a “Motion to File for Leave to Amend and Lodge
17    (Submit) a Proposed Amended Complaint” (Doc. 28). The Court construes the Motion as
18    a motion for reconsideration of the Court’s March 16, 2020 Order.
19              Motions for reconsideration should be granted only in rare circumstances.
20    Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A motion for
21    reconsideration is appropriate where the district court “(1) is presented with newly
22    discovered evidence, (2) committed clear error or the initial decision was manifestly unjust,
23    or (3) if there is an intervening change in controlling law.” School Dist. No. 1J, Multnomah
24    County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). Such motions should not be
25    used for the purpose of asking a court “‘to rethink what the court had already thought
26    through – rightly or wrongly.’” Defenders of Wildlife, 909 F. Supp. at 1351 (quoting Above
27    the Belt, Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). A motion
28    for reconsideration “may not be used to raise arguments or present evidence for the first



                                                   -2-
     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 3 of 17




 1    time when they could reasonably have been raised earlier in the litigation.” Kona Enters.,
 2    Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Nor may a motion for
 3    reconsideration repeat any argument previously made in support of or in opposition to a
 4    motion. Motorola, Inc. v. J.B. Rodgers Mech. Contractors, Inc., 215 F.R.D. 581, 586 (D.
 5    Ariz. 2003). Mere disagreement with a previous order is an insufficient basis for
 6    reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
 7    1988).
 8             In his Motion, Plaintiff requests adequate time to “research the material” and to be
 9    granted 120 days to file a proposed second amended complaint. Plaintiff asserts that he
10    has limited access to the facility’s library and his only option is to rely on his family to
11    “enable [his] efforts in accomplishing [his] task.” Plaintiff states the facility has refused
12    further assistance and although he submitted “some legal request[s],” he was “denied
13    access.” Plaintiff asserts that he requested information nearly two weeks ago but has not
14    received a response to his request and is therefore reluctant to believe that he can rely on
15    the facility’s assistance. Plaintiff also requests a file-stamped copy of the First Amended
16    Complaint.
17             Plaintiff has not presented newly discovered evidence, shown that the Court
18    committed clear error in dismissing the First Amendment Complaint, or identified an
19    intervening change in controlling law. Plaintiff merely disagrees with the Court’s dismissal
20    of the First Amended Complaint and asks the Court to “rethink what the [C]ourt had
21    already thought through.” Defenders of Wildlife, 909 F. Supp. at 1351.
22             The Court has reviewed the First Amended Complaint, the March 16, 2020 Order,
23    and Plaintiff’s Motion. The Court finds no basis to reconsider its decision. Thus, the Court
24    will deny Plaintiff’s “Motion to File for Leave to Amend and Lodge (Submit) a Proposed
25    Amended Complaint.”
26             The Court notes that because the First Amended Complaint was dismissed without
27    prejudice, Plaintiff may reassert his claims by filing a complaint in a new case and either
28    paying the filing and administrative fees or filing an Application to Proceed In Forma



                                                   -3-
     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 4 of 17




 1    Pauperis. Plaintiff may not file another complaint or amended complaint in this case.
 2    As a courtesy, the Court will direct the Clerk of Court to send Plaintiff a copy of the First
 3    Amended Complaint and the current court-approved forms for filing a civil rights
 4    Complaint by a prisoner and an Application to Proceed In Forma Pauperis.
 5    IT IS ORDERED:
 6           (1)    Plaintiff’s “Motion to File for Leave to Amend and Lodge (Submit) a
 7    Proposed Amended Complaint” (Doc. 28) is construed as a motion for reconsideration of
 8    the March 16, 2020 Order. So construed, the Motion is denied.
 9           (2)    This case must remain closed.
10           (3)    The Clerk of Court must mail to Plaintiff a copy of the First Amended
11    Complaint (Doc. 23), a court-approved form for filing a civil rights complaint by a prisoner,
12    and a court-approved form for filing an Application to Proceed In Forma Pauperis (Non-
13    Habeas).
14           Dated this 20th day of April, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -4-
       Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 5 of 17



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 6 of 17



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 7 of 17




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
     Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 8 of 17




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 9 of 17



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
              Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 10 of 17




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
            Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 11 of 17



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
            Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 12 of 17



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
              Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 13 of 17



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
            Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 14 of 17



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
           Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 15 of 17



               Instructions for Prisoners Applying for Leave to Proceed In Forma Pauperis
               Pursuant to 28 U.S.C. § 1915 in a Civil Action (Non-habeas) in Federal Court

         You must pay the $350.00 filing fee plus the $50.00 administrative fees for a civil action. If you
later file an appeal, you will be obligated to pay the $505.00 filing fee for the appeal.

        If you have enough money to pay the full $400.00 filing and administrative fees, you should send a
cashier=s check or money order payable to the Clerk of the Court with your complaint.

         If you do not have enough money to pay the full $400.00 filing and administrative fees, you can
file the action without prepaying the fees. However, the Court will assess an initial partial filing fee.
The initial partial filing fee will be the greater of 20% of the average monthly deposits or 20% of the
average monthly balance in your prison or jail account for the six months immediately preceding the filing
of the lawsuit. The Court will order the agency that has custody of you to withdraw the initial partial
filing fee from your prison or jail account as soon as funds are available and to forward the money to the
Court.

        After the initial partial filing fee has been paid, you will owe the balance of the $350.00 filing fee
(you will not be required to pay the $50.00 administrative fee). Until the filing fee is paid in full, each
month you will owe 20% of your preceding month’s income. The agency that holds you in custody will
collect that money and forward it to the Court any time the amount in your account exceeds $10.00.
These installment fees are calculated on a per-case basis. This means that you will be required to pay
20% of your preceding month=s income for each civil non-habeas corpus case in which you have an
outstanding filing fee balance. For example, if you are making payments toward filing fee balances in
two civil non-habeas corpus cases, 40% of your preceding month=s income will be collected each month.
The balance of the filing fee may be collected even if the action is later dismissed, summary judgment is
granted against you, or you fail to prevail at trial.

        To file an action without prepaying the filing fee, and to proceed with an action in forma pauperis,
you must complete the attached form and return it to the Court with your complaint. You must have a
prison or jail official complete the certificate on the bottom of the form and attach a certified copy of your
prison or jail account statement for the last six months. If you were incarcerated in a different institution
during any part of the past six months, you must attach a certificate and a certified copy of your account
statement from each institution at which you were confined. If you submit an incomplete form or do not
submit a prison or jail account statement with the form, your request to proceed in forma pauperis will be
denied.

        Even if some or all of the filing fee has been paid, the Court is required to dismiss your action if:
(1) your allegation of poverty is untrue; (2) the action is frivolous or malicious; (3) your complaint does
not state a claim upon which relief can be granted; or (4) your complaint makes a claim against a
defendant for money damages and that defendant is immune from liability for money damages.

         If you file more than three actions or appeals which are dismissed as frivolous or malicious or for
failure to state a claim on which relief can be granted, you will be prohibited from filing any other action in
forma pauperis unless you are in imminent danger of serious physical injury.


Revised 3/15/2016
                  Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 16 of 17



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code



                                     IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF ARIZONA

 _____________________________________ ,                      CASE NO. __________________________________
                            Plaintiff,
                                                                    APPLICATION TO PROCEED
v.
                                                                       IN FORMA PAUPERIS
                                                                          BY A PRISONER
 _____________________________________ ,                              CIVIL (NON-HABEAS)
                            Defendant(s).




     I,                                                   , declare, in support of my request to proceed in the
above entitled case without prepayment of fees under 28 U.S.C. § 1915, that I am unable to pay the fees for
these proceedings or to give security therefor and that I believe I am entitled to relief.

       In support of this application, I answer the following questions under penalty of perjury:

1.     Have you ever before brought an action or appeal in a federal court while you were incarcerated or
       detained?     GYes      GNo       If “Yes,” how many have you filed?              .
       Were any of the actions or appeals dismissed because they were frivolous, malicious, or failed to state a
       claim upon which relief may be granted?     GYes    GNo       If “Yes,” how many of them?               .

2.     Are you currently employed at the institution where you are confined?                  GYes       GNo
       If “Yes,” state the amount of your pay and where you work.



3.     Do you receive any other payments from the institution where you are confined?         GYes       GNo
       If “Yes,” state the source and amount of the payments.




Revised 6/22/16                                           1
                  Case 2:19-cv-02896-MTL--ESW Document 29 Filed 04/20/20 Page 17 of 17



4.    Do you have any other sources of income, savings, or assets either inside or outside of the institution where
      you are confined?                                                                 GYes            GNo
      If “Yes,” state the sources and amounts of the income, savings, or assets.



      I declare under penalty of perjury that the above information is true and correct.


________________________________                          ____________________________________________
        DATE                                                        SIGNATURE OF APPLICANT


            ACKNOWLEDGEMENT OF COLLECTION OF FILING FEES FROM TRUST ACCOUNT

I,                                                       , acknowledge that upon granting this Application, the Court
will order designated correctional officials at this institution, or any other correctional institution to which I am
transferred, to withdraw money from my trust account for payment of the filing fee, as required by 28 U.S.C.
§ 1915(b).
      The Court will require correctional officials to withdraw an initial partial payment equal to 20% of the
greater of:
         (A) the average monthly deposits to my account for the six-month period preceding my filing of this
               action, or
         (B) the average monthly balance in my account for the six-month period preceding my filing of this
               action.
      After the initial payment, if the amount in my account is at least $10.00, the Court will require correctional
officials to withdraw from my account 20% of each month’s income and forward it to the Court until the required
filing fee is paid in full. I understand that I am required to pay the entire fee, even if my case is dismissed by the
Court before the fee is fully paid.
      I further understand that if I file more than one action, correctional officials will be ordered to withdraw 20%
of each month’s income, for each action, simultaneously. Accordingly, if I have filed two actions, correctional
officials will withdraw 40% of my income each month; three actions will require 60% of my income each month,
etc.
________________________________                              ____________________________________________
            DATE                                                          SIGNATURE OF APPLICANT

                                CERTIFICATE OF CORRECTIONAL OFFICIAL
                             AS TO STATUS OF APPLICANT=S TRUST ACCOUNT

      I,                                             , certify that as of the date applicant signed this application:
                (Printed name of official)
      The applicant=s trust account balance at this institution is:                            $
      The applicant=s average monthly deposits during the prior six months is:                 $
      The applicant=s average monthly balance during the prior six months is:                  $
      The attached certified account statement accurately reflects the status of the applicant=s account.


DATE                    AUTHORIZED SIGNATURE                   TITLE/ID NUMBER                        INSTITUTION
Revised 6/22/16                                           2
